Case 2:20-cv-14160-KMM Document 13 Entered on FLSD Docket 10/30/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 2:20-cv-14160-KMM

  KORIN NARADA BRADLEY,

         Plaintiff,
  v.

  BRETT PETERS, et al.,

         Defendants.
                                                 /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon pro se Plaintiff Korin Narada Bradley’s

  (“Plaintiff”) Complaint pursuant to 42 U.S.C. § 1983. (“Compl.”) (ECF No. 1). The Court referred

  the matter to the Honorable Lisette M. Reid, United States Magistrate Judge, who issued a Report

  and Recommendation recommending that the Petition be DISMISSED. (“R&R”) (ECF No. 9).

  Plaintiff filed objections. (“Obj.”) (ECF No. 11). The matter is now ripe for review. As set forth

  below, the Court ADOPTS the R&R.1

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

  The Court “must determine de novo any part of the magistrate judge’s disposition that has been

  properly objected to.” Fed. R. Civ. P. 72(b)(3). A de novo review is therefore required if a party

  files “a proper, specific objection” to a factual finding contained in the report. Macort v. Prem,




  1
    The Court adopts the R&R with the following alteration: on page five, line five, the citation
  should read, in relevant part, “See id.; see also Rowe v. City of Fort Lauderdale, 279 F.3d 1271,
  1279–80 (11th Cir. 2002); Imbler v. Pachtman, 424 U.S. 409, 431”.
Case 2:20-cv-14160-KMM Document 13 Entered on FLSD Docket 10/30/2020 Page 2 of 3




  Inc., 208 F. App’x 781, 784 (11th Cir. 2006). “It is critical that the objection be sufficiently

  specific and not a general objection to the report” to warrant de novo review. Id.

          In the Complaint, Plaintiff alleges that his appointed public defender waived his speedy

  trial rights, despite Plaintiff’s requests to the public defender not to do so. Compl. at 3–4. Plaintiff

  alleges that he has been unable to discuss his objection to counsel’s waiver because the jail will

  not transport him to the “docket call,” and he has not been to a court appearance since May 2019.

  Id. at 4. Plaintiff alleges that the state attorney acted “in violation of [his] Privacy Right Act” by

  sending paperwork to the jail that included his date of birth and social security number, exposing

  Plaintiff to possible fraud. Id. at 5. Plaintiff seeks monetary damages for alleged violations of his

  due process rights. Id. at 3.

          As set forth in the R&R, Magistrate Judge Reid finds that Plaintiff has failed to state a

  viable § 1983 claim against Defendants. R&R at 6. Specifically, Magistrate Judge Reid finds that

  Plaintiff’s only allegation against the public defender involves his traditional function as defense

  counsel, and a public defender does not act under color of state law as required under § 1983 in

  that context. Id. at 4. Regarding the prosecutor, Magistrate Judge Reid finds that Plaintiff’s claim

  against him should be dismissed because the state attorney is immune from suit while acting in his

  role as an advocate for the state, and Plaintiff failed to identify a cognizable constitutional claim

  against the state attorney. Id. Finally, Magistrate Judge Reid finds that Plaintiff’s allegation

  against Defendant Sheriff Ken Mascara involves state criminal procedural rules rather than a

  federal constitutional right. Id. at 5–6. Accordingly, Magistrate Judge Reid recommends dismissal

  of the Complaint. Id. at 8. This Court agrees.

          In the Objections, Plaintiff argues that the Court should not dismiss the Complaint and

  close the case before giving Plaintiff an opportunity to amend his Complaint to resolve the



                                                     2
Case 2:20-cv-14160-KMM Document 13 Entered on FLSD Docket 10/30/2020 Page 3 of 3




  deficiencies. In Plaintiff’s separately filed Petition to Amend Complaint, Plaintiff requests leave

  to amend the Complaint by adding defendants. (ECF No. 10). As an initial matter, the Objections

  do not challenge any of Magistrate Judge Reid’s factual findings, and therefore are not “proper,

  specific objection[s].” Thus, the Court is not required to conduct a de novo review. Macort, 208

  F. App’x at 784. But, in any event, Plaintiff’s argument is inapposite. On October 30, 2020,

  Magistrate Judge Reid denied Plaintiff’s Petition to Amend because “leave to amend would be

  futile.” (ECF No. 12). Indeed, the Court agrees that adding new defendants, as Plaintiff requests,

  would not cure the Complaint’s deficiencies. Accordingly, because granting leave to amend would

  be futile, Plaintiff’s argument is unpersuasive.

         UPON CONSIDERATION of the Complaint, the R&R, the Objections, the pertinent

  portions of the record, and being otherwise fully advised in the premises, it is hereby ORDERED

  AND ADJUDGED that Magistrate Judge Reid’s R&R (ECF No. 9) is ADOPTED and Plaintiff’s

  Complaint (ECF No. 1) is DISMISSED. The Clerk of the Court is instructed to CLOSE this case.

  All pending motions, if any, are DENIED AS MOOT.

                                                               30th day of October, 2020.
         DONE AND ORDERED in Chambers at Miami, Florida, this ____




                                                     K. MICHAEL MOORE
                                                     CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record




                                                     3
